EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to and in accordance with the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder (the “Exchange Act”) the undersigned hereby agree to the joint filing of Centerbridge Credit Partners, L.P., Centerbridge Credit Partners TE Intermediate I, L.P., Centerbridge Credit Partners General Partner, L.P., Centerbridge Credit GP Investors, L.L.C., Centerbridge Credit Partners Offshore Intermediate III, L.P., Centerbridge Credit Partners Offshore General Partner, L.P., Centerbridge Credit Offshore GP Investors, L.L.C., Centerbridge Capital Partners AIV VI-A, L.P., Centerbridge Capital Partners AIV VI-B, L.P., Centerbridge Capital Partners Strategic AIV I, L.P., Centerbridge Capital Partners SBS, L.P., Centerbridge Associates, L.P., Centerbridge GP Investors, LLC, Mark T. Gallogly and Jeffrey H. Aronson, on behalf of each of them of any filing required by such party under Section 13 of the Exchange Act or any rule or regulation thereunder (including any amendment, restatement, supplement, and/or exhibit thereto) with respect to securities of each of ESH Hospitality, Inc., a Delaware corporation, and Extended Stay America, Inc., a Delaware corporation, and further agree to the filing, furnishing, and/or incorporation by reference of this Agreement as an exhibit thereto. Each of them is responsible for the timely filing of such filings and any amendments thereto, and for the completeness and accuracy of the information concerning such person contained therein; but none of them is responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. This Agreement shall remain in full force and effect until revoked by any party hereto in a signed writing provided to each other party hereto, and then only with respect to such revoking party. This Agreement may be executed in any number of counterparts all of which taken together shall constitute one and the same instrument. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement this 10th day of June, 2014. CENTERBRIDGE CREDIT PARTNERS, L.P. BY: CENTERBRIDGE CREDIT PARTNERS GENERAL PARTNER, L.P., its general partner BY: CENTERBRIDGE CREDIT GP INVESTORS, L.L.C., its general partner By: /s/ Mark T. Gallogly Name: Mark T. Gallogly Title:Authorized Signatory CENTERBRIDGE CREDIT PARTNERS TE INTERMEDIATE I, L.P. BY: CENTERBRIDGE CREDIT PARTNERS GENERAL PARTNER, L.P., its general partner BY: CENTERBRIDGE CREDIT GP INVESTORS, L.L.C., its general partner By: /s/ Mark T. Gallogly Name: Mark T. Gallogly Title:Authorized Signatory CENTERBRIDGE CREDIT PARTNERS GENERAL PARTNER, L.P. BY: CENTERBRIDGE CREDIT GP INVESTORS, L.L.C., its general partner By: /s/ Mark T. Gallogly Name: Mark T. Gallogly Title:Authorized Signatory CENTERBRIDGE CREDIT GP INVESTORS, LLC By: /s/ Mark T. Gallogly Name: Mark T. Gallogly Title:Authorized Signatory CENTERBRIDGE CREDIT PARTNERS OFFSHORE INTERMEDIATE III, L.P. BY: CENTERBRIDGE CREDIT PARTNERS OFFSHORE GENERAL PARTNER, L.P., its general partner BY:CENTERBRIDGE CREDIT OFFSHORE GP INVESTORS, L.L.C., its general partner By: /s/ Mark T. Gallogly Name: Mark T. Gallogly Title:Authorized Signatory CENTERBRIDGE CREDIT PARTNERS OFFSHORE GENERAL PARTNER, L.P. BY:CENTERBRIDGE CREDIT OFFSHORE GP INVESTORS, L.L.C., its general partner By: /s/ Mark T. Gallogly Name: Mark T. Gallogly Title:Authorized Signatory CENTERBRIDGE CREDIT OFFSHORE GP INVESTORS, L.L.C. By: /s/ Mark T. Gallogly Name: Mark T. Gallogly Title:Authorized Signatory CENTERBRIDGE CAPITAL PARTNERS AIV VI-A, L.P. BY: CENTERBRIDGE ASSOCIATES, L.P., its general partner BY:CENTERBRIDGE GP INVESTORS, LLC, its general partner By: /s/ Mark T. Gallogly Name: Mark T. Gallogly Title:Authorized Signatory CENTERBRIDGE CAPITAL PARTNERS AIV VI-B, L.P. BY: CENTERBRIDGE ASSOCIATES, L.P., its general partner BY:CENTERBRIDGE GP INVESTORS, LLC, its general partner By: /s/ Mark T. Gallogly Name: Mark T. Gallogly Title:Authorized Signatory CENTERBRIDGE CAPITAL PARTNERS STRATEGIC AIV I, L.P. BY: CENTERBRIDGE ASSOCIATES, L.P., its general partner BY:CENTERBRIDGE GP INVESTORS, LLC, its general partner By: /s/ Mark T. Gallogly Name: Mark T. Gallogly Title:Authorized Signatory CENTERBRIDGE CAPITAL PARTNERS SBS, L.P. BY: CENTERBRIDGE ASSOCIATES, L.P., its general partner BY:CENTERBRIDGE GP INVESTORS, LLC, its general partner By: /s/ Mark T. Gallogly Name: Mark T. Gallogly Title:Authorized Signatory CENTERBRIDGE ASSOCIATES, L.P. BY:CENTERBRIDGE GP INVESTORS, LLC, its general partner By: /s/ Mark T. Gallogly Name: Mark T. Gallogly Title:Authorized Signatory CENTERBRIDGE GP INVESTORS, LLC By: /s/ Mark T. Gallogly Name: Mark T. Gallogly Title:Authorized Signatory /s/ Mark T. Gallogly Mark T. Gallogly /s/ Jeffrey H. Aronson Jeffrey H. Aronson
